DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
“So as change “(page 3, line 14; page 10, line 22) should be “so as to change”;
  “With the result might be” (page 4, line 11) is improper;
The section on page 4, lines 14-16, seems to be out of place or incomplete;
“Remove detector” (page 9, line 16) is seemingly a mistake.
Appropriate correction is required.

Claim Objections
Claims 3, 5, 10, 14, and 15 are objected to because of the following informalities:  
“So as change” (claim 3, line 2; claim 5, line 2; claim 10, line 2; claim 15, line 20) should be “so as to change.”
“From a depth of the surface from the edge of the coulter” (claim 14, line 2) is improper and seemingly should be “of a depth of the edge of the coulter from the surface.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coulter" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-14 are rejected as dependent on a rejected base claim.  For examination purposes, “the coulter” or “the coulter disk” will be treated as “the disk.”
Claim 2 recites the limitations "the characteristics" in line 2 and “the maximum depth” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitations "the data" and “the characteristics” in line 2, and “the maximum depth” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 recites the limitation "the detector" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, “the detector” will be treated as “the sensor.”
Claim 11 recites the limitation "the operating device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 12 and 13, the phrase "such as" (lines 2) renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 13 recites “a ground operation such as tillage equipment or excavation equipment.” Equipment are not operations but are rather used to perform operations.  It is unclear whether the 
Claim 15 recites the limitation "the sensor" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16-19 are rejected as dependent on a rejected base claim.  For examination purposes, “the sensor” will be treated as “the detector.”
Claim 16 recites the limitations "the characteristics" in line 2 and “the maximum depth” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 17 recites the limitations "the data" and “the characteristics” in line 2, and “the maximum depth” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitations "the coulter" in line 5, “the signals” in line 14, and “the roughness” in line 17.  There is insufficient antecedent basis for these limitations in the claim.  “A signal” is previously recited in the singular form.
In light of the number of 112(b) issues in the claims, a thorough review of the claims is suggested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Eising (U.S. 9,891,155) in view of Puhalla (U.S. 10,444,176).
Regarding claim 15, Eising discloses (Fig. 1-7) an apparatus for operating upon a soil bed comprising: a soil coulter (10) for soil penetration comprising a disk having a peripheral edge and two spaced side walls (32A, 32B) extending from the peripheral edge toward a center of the disk; a hub (axle 32) mounting the disk for rotation about an axis of the disk so that the peripheral edge rotates in the soil and the coulter penetrates the soil to a depth below a surface of the soil; a detector (detector system 12) responsive to electromagnetic radiation from material adjacent the coulter disk for emitting a signal related thereto (Col. 1, lines 7-11), the detector being 5mounted at one side wall (32A) of the disk for rotation therewith; the detector being mounted on the disk at a position thereon such that the sensor as the disk rotates is located above the surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation (Col. 1, lines 30-31); and a control system responsive to the signal (Col. 2, lines 6-9).  Eising does not disclose an operating component, calculating a depth of penetration in response to the detector signal, or a downforce assembly.
Puhalla discloses (Fig. 1-5) an apparatus for operating upon a soil bed comprising: a soil coulter (102) for soil penetration comprising a disk having a peripheral edge (107); an operating component (metering unit 412, seed tube 414) for operating in a furrow formed by the peripheral edge of the disk; a capacitive detector (106) responsive to material adjacent the coulter disk for emitting a signal related thereto, the capacitive detector being 5mounted at one side wall of the disk for rotation therewith; the detector being mounted on the disk at a position thereon such that the sensor as the disk rotates is located above the surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation; a control system responsive to the signal (Col. 3, lines 6-13) to calculate the depth of penetration of the coulter in the soil (Col. 5, lines 53-57); and an assembly for 
Eising discloses that the invention of Eising may be used in various agricultural equipment (Col. 1, lines 18-20), and so it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the apparatus of Eising in conjunction with an operating component such as disclosed by Puhalla.  Furthermore, while Eising and Puhalla disclose sensors of different varieties, they are substantially similar in structure and operation, and one having ordinary skill in the art would readily recognize that the apparatus of Eising could calculate depth in the same manner as the apparatus of Puhalla, and so it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the apparatus of Eising to do so as a means of determining depth.  Furthermore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate a downward pressure assembly as taught by Puhalla in the apparatus of Eising so as to adjust a depth of penetration of the coulter in the soil.
Regarding claim 16
Regarding claim 17, Eising further discloses (Fig. 1-7) that the detector (12) feeds 20the data to an analysis system to obtain an analysis of the characteristics of the soil from the surface to the maximum depth as the depth of the sensor varies as the sensor rotates with the coulter (Col. 1, lines 27-32; Col. 7, lines 2-6).
Regarding claim 18, Eising further discloses (Fig. 1-7) that the detector (12) detects a reflected beam (Col. 1, lines 10-11).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Eising in view of Puhalla and Schnaider (U.S. 2019/0059198).
Eising discloses (Fig. 1-7) an apparatus for measuring soil characteristics comprising: a disk (coulter 10) having a peripheral edge and two spaced side walls (32A, 32B) extending 10from the peripheral edge toward a center of the disk; a hub (axle 32) mounting the disk for rotation about an axis of the disk so that the peripheral edge rotates in the soil and the coulter penetrates the soil to a depth below a surface of the soil; a sensor (detector system 12) mounted in one side wall (32A) of the disk; the sensor being mounted on the disk for rotation therewith; the sensor being mounted on the disk at a position such that the sensor as the disk rotates is located above the surface of the soil during a first part of its rotation and is located below the surface during a second part of its rotation (Col. 1, lines 30-31); the sensor being adapted to issue a signal which changes in response 20to whether the sensor is above or below the soil surface (as an optical sensor would naturally do; Col. 2, lines 54-57); and a controller responsive to the signal (Col. 2, lines 6-9).  Eising does not disclose calculating a depth of penetration in response to the detector signal or indicating a surface roughness.
Puhalla discloses (Fig. 1-5) an apparatus for measuring soil characteristics comprising: a disk (102) having a peripheral edge (107); a capacitive sensor (106) 5mounted in one side wall of the disk; the sensor being mounted on the disk for rotation therewith; the sensor being mounted on the disk at a 
While Eising and Puhalla disclose sensors of different varieties, they are substantially similar in structure and operation, and one having ordinary skill in the art would readily recognize that the apparatus of Eising could calculate depth in the same manner as the apparatus of Puhalla, and so it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to arrange the apparatus of Eising to do so as a means of determining depth.
Schnaider discloses (Fig. 1-9) an apparatus for measuring soil surface roughness comprising a controller (202) arranged to detect variations of a distance of a soil surface to a sensor (604, 606) to provide a value indicative of a roughness of the surface (abstract).  While the system of Schnaider detects a vertical distance of the surface from a sensor in a different manner, the combination of Eising and Puhalla is similarly capable of detecting variations of the depth from the surface, and it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to do so and to use these variations to provide a value indicative of the roughness of the surface, as taught by Schnaider, since soil roughness is an important consideration for various agricultural tasks.

Allowable Subject Matter
Claim 1
Claims 2-14 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alicia Torres/Primary Examiner, Art Unit 3671